Motion granted to appeal on copy of judgment roll, etc., and Robert W. Martin, Esq. of Buffalo assigned as counsel; time for argument of appeal enlarged to include September 1959 Term; application for additional copy of transcript denied, (People v. Brown, 3 A D 2d 696.) The appeal would normally be heard upon the judgment roll as prepared by the clerk in accordance with section 485 of the Code of Criminal Procedure. If the appellants desire additional material to he incorporated in the record, they must make application to the trial court for an order with respect thereto on appropriate notice. (People v. Jameison, 260 N. Y. 134.)